DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 19, 2021 has been entered. 
This Office action is in response to the amendment filed October 19, 2021, which amends claim 1. Claims 1-20 are pending, where claim 7 is withdrawn from consideration.

Response to Arguments
Applicant's arguments filed October 19, 2021 have been fully considered but they are not persuasive.
Regarding the applicant’s argument that the applicant’s amendment of the claims where the electron transporting layer has to be adjacent to the cathode and the prior art does not teach this, the Office points out that adjacent means close to and does not imply that the electron transporting layer is in contact with the cathode. The presence of .
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Office points out the each reference individually does not need to teach the applicant’s claimed invention, but rather it is the combination of references that would lead to the applicant’s claimed invention (see rejection below).
Regarding the applicant’s argument of teaching away the Office points out that the MPEP states “However, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).” 
As pointed out in the Office action mailed May 19, 2021 and the 103 rejections below the prior art teaches motivation for making the applicant’s claimed invention obvious to one of ordinary skill in the art.
In response to applicant's argument that improving operational voltage is not taught in the prior art, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The rejections below teach motivation to arrive at the applicant’s claimed invention and the applicant’s argument is not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-12, 14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satou et al. (US 2008/0241518) (hereafter “Satou”) in view of Jarikov .
Regarding claims 1-6, 8-12, 14, and 16-20, Satou teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, an electron transporting layer, and a cathode (paragraphs [0263]-[0294]). Satou teaches that the electron transporting layer can comprise a phosphine oxide, such as 
    PNG
    media_image1.png
    121
    273
    media_image1.png
    Greyscale
  (this compound is similar to applicant’s compound E8 and would have similar reduction potentials and meet the applicant’s reduction potential limitation) (paragraph [0267]). Satou teaches that the cathode can be composed of a variety of different materials including silver (paragraph [0076]). Satou teaches electron transporting layer can be doped with an N dopant, such as Li, Na, K, Be, and Mg (paragraph [0133]). Satou teaches that the amount of the dopant is between 1.0% and 80% and specifically teaches the amount of 20% (paragraphs [0136] and [0206]). Satou teaches that the thickness of the cathode can be from 10 nm to 5 micrometer (paragraph [0085]). Satou teaches that the electron transporting layer composed of 
    PNG
    media_image1.png
    121
    273
    media_image1.png
    Greyscale
 can be adjacent the cathode (paragraphs [0028] and [0058]). 
Satou does not specifically teach where the electron transporting layer is doped and the cathode is composed of Ag.
Jarikov teaches that using Ag as the cathode one can make the electrode reflective and increase the efficiency of the device (paragraph [0483]).
Boroson teaches that adding Li as a dopant in the electron transporting layer the stability of the device can be improved (column 17 lines 55-62). Boroson teaches that amount of the dopant can be 1.2% (column 17 lines 9-12).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Satou so the electrode transporting layer was doped with 1.2% to 20% molar ratio. The motivation as taught by Boroson would have been to improve the stability of the device. 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Satou so the cathode consisted of Ag. The motivation, as taught by Jarikov, would have been to improve the efficiency of the device. 
Also, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to change the thickness of the cathode, of Satou, to be 10-30 nm. Satou teaches that the cathode can be from 10 nm to 5 micrometers in thickness; therefore, it would have been obvious to select a thickness between 10 nm to 30 nm. One of ordinary skill in the art would expect the anode to act a cathode for an electroluminescent device.

Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satou et al. (US 2008/0241518) (hereafter “Satou”) in view of Jarikov et al. (US 2007/0126347) (hereafter “Jarikov”) and Boroson et al. (US 6,703,180) (hereafter “Boroson”) as applied to claims 1-6, 8-12, 14, and 16-20 above, and further in view of Ide et al. (US 2008/0272689) (hereafter “Ide”).
Regarding claims 13 and 15, Satou in view of Jarikov and Boroson does not teach where the device is inverted and the cathode is combined with a light scattering layer. 
Ide teaches electroluminescent device where the device can be inverted and the cathode can be combined with a light scattering layer and the cathode is formed on cathode (paragraphs [0039] and [0083]-[0089], Fig. 1). Ide teaches that when the inverted with the scattering layer combined with the cathode is used the angle dependence on emission brightness and color is decreased (paragraph [0108], Table 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Satou in view of Jarikov and Boroson so the device was inverted and the cathode was on the substrate and combined with a light scattering layer as taught by Ide. The motivation would have been to decrease the angle dependency and brightness and color.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148. The examiner can normally be reached Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW K BOHATY/Primary Examiner, Art Unit 1759